19 Mich. App. 143 (1969)
172 N.W.2d 484
CHUPP
v.
CHUPP
Docket No. 5,971.
Michigan Court of Appeals.
Decided August 28, 1969.
Bucknell & Gergely, for petitioner.
Bush & Bush, for defendant.
Before: J.H. GILLIS, P.J., and R.B. BURNS and V.J. BRENNAN, JJ.
J.H. GILLIS, P.J.
Pursuant to a divorce judgment, defendant husband was awarded custody of the parties' four minor children. Plaintiff thereafter filed a petition to modify the judgment of divorce, requesting that the care, custody and control of the children be placed with her. On recommendation of the friend of the court, the judgment of divorce was modified and LaMar, 15, and Larry, 13, were allowed to live with their older brother and his wife. Norma, 17, was to live with another couple and Sharon, 11, was to live with plaintiff. Custody of all four children was to remain with the friend of the court.
Plaintiff contends on appeal that the court abused its discretion by awarding custody of the children to a third party in preference to their mother. Plaintiff bases her contention on the fact that there was no finding by the trial court that she was an unfit mother. Plaintiff, in support of her position, refers to the testimony of eight witnesses who testified as *145 to the good moral character of plaintiff, the cleanliness with which she kept her house and her children and her concern for the physical and mental well-being of her children.
After a careful review of the record, we are not persuaded that the trial court abused its discretion. After the divorce, for some unexplained reason plaintiff continued to reside with defendant and the children. With the attendant discord and ill will, we agree with the trial court's observation that such an arrangement demonstrated a primary concern by neither plaintiff nor defendant for the welfare of the children. Moreover, the residences as approved by the trial court were not arbitrarily determined, but were those which the parties involved had chosen of their own accord before the hearing. The trial court talked with all three children who were not living with plaintiff and decided that the continuation of the voluntary arrangements was in the best interest of each. This is a proper case for us to give great weight to the findings of the trial court. Smith v. Smith (1961), 365 Mich. 122.
Affirmed. Costs to appellee.
All concurred.